Morton, 0. J.
It is at least doubtful whether exceptions taken in the course of the trial in a suit in equity in the Superior Court can properly be entered in this court until there has been a final decree in the case. But, waiving this, it is clear that these exceptions cannot be sustained.
The bill is brought by the plaintiff, on behalf of himself and numerous other creditors of Vital Roberts, to enforce a trust. The interest of all the creditors in the question to be tried is •the same. It is well settled that such a bill may properly be brought, or at least that it is within the discretion of the court to entertain it. Sears v. Hardy, 120 Mass. 524. Smith v. Williams, 116 Mass. 510. Birmingham v. Gallagher, 112 Mass. 190. Bryant v. Russell, 23 Pick. 508. Story Eq. Pl. § 102.
In such cases, the court will take measures to see that all the creditors interested have the opportunity to come in and protect their rights. This has been done by the interlocutory decree entered in the Superior Court, which guards the rights of all parties in interest. °

Exceptions overruled.